                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                     EUGENE DIVISION


ESTATE OF WILLIAM HAN
MANSTROM-GREENING, by and through
Carol J. Manstrom, Personal Representative,
                                                                      No. 6: 18-cv-530-TC
               Plaintiff,
       v.                                                             OPINION AND ORDER

LANE COUNTY; LANE COUNTY
PAROLE AND PROBATION; DONOVAN
DUMIRE; and GLENN GREENING,

               Defendants.

GLENN GREENING,

               Counter Claimant,

       v.

ESTATE OF WILLIAM HAN
MANSTROM-GREENING, by and through
Carol J. Manstrom, Personal Representative,

             Counter Defendant.
______________________________________


MCSHANE, Judge:

       Magistrate Judge Thomas M. Coffin filed a Findings and Recommendation (“F&R”),

ECF No. 31, and the matter is now before this Court. See 28 U.S.C. § 636(b)(1)(B); Fed. R. Civ.

P. 72(b). Although the parties filed no objections, I have reviewed the legal principles de novo.

See United States v. Bernhardt, 840 F.2d 1441, 1445 (9th Cir. 1998). I find no error and




Page 1 – OPINION AND ORDER
conclude that the report is correct. Judge Coffin’s F&R is adopted in full. Accordingly,

Defendants’ motion to dismiss for failure to state a claim is DENIED.

       IT IS SO ORDERED.

       DATED this 3rd day of October, 2018.

                             /s/ Michael McShane________
                             Michael J. McShane
                             United States District Judge




Page 2 – OPINION AND ORDER
